Case 1:19-cv-21148-RNS Document 93-6 Entered on FLSD Docket 01/21/2020 Page 1 of 4

EXHIBIT 6
Case 1:19-cv-21148-RNS Document 93-6 Entered on FLSD Docket 01/21/2020 Page 2 of 4

BRYAN BOIGRIS AUGUST 15, 2017

 

 

Page 1
Bryan Boigris August 15, 2017
1 IN THE UNITED STATES PATENT AND TRADEMARK OFFICE
BEFORE THE TRADEMARK TRIAL AND APPEAL BOARD
2
3
4 OPPOSITION NO. 91231985
5
EWC P&T, LLC,
6
Opposer,
7
vs.
8
BRYAN BOIGRIS,
9
Defendant.
10
/
11
12
13 2800 Southwest Third Avenue
Miami, Florida
14 Tuesday, August 15, 2017
10:29 a.m. to 3:14 p.m.
15
16
17 VIDEOTAPED DEPOSITION OF BRYAN BOIGRIS
18
19 Taken before Marlene Gutierrez, Notary
20 Public, State of Florida at Large, pursuant to Notice of
21 Taking Deposition filed in the above cause.
22 - - - - = -
23
24
25

 

 

 

Veritext Legal Solutions
800-726-7007 305-376-8800
Case 1:19-cv-21148-RNS Document 93-6 Entered on FLSD Docket 01/21/2020 Page 3 of 4

BRYAN BOIGRIS AUGUST 15, 2017

 

Page 2
APPEARANCES
OLIVER ALAN RUIZ, ESQ.
JONATHAN WOODARD, ESQ.
3 Malloy & Malloy, P.L.
2800 Southwest Third Avenue
4 Miami, Florida 33129
. Oruiz@malloylaw.com
5 On behalf of the Opposer.
6 PATRICK G. DEMPSEY, ESQ.
Hirzel, Dreyfuss & Dempsey, PLLC
7 2333 Brickell Avenue
Suite A-1
8 Miami, Floida 33129
Dempsey@hddlawfirm.com
9 On behalf of the Applicant.
10 ALSO PRESENT:
11 CHRISTIAN HERNANDEZ, Videographer.
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

 

 

Veritext Legal Solutions
800-726-7007 305-376-8800
Case 1:19-cv-21148-RNS Document 93-6 Entered on FLSD Docket 01/21/2020 Page 4 of 4

10

La

12

13

14

15

16

17

18

19

20

21

22

23

24

25

BRYAN BOIGRIS AUGUST 15, 2017

 

Page 145

THE VIDEOGRAPHER: Off the record. The time is

1:53 p.m.

(An off-the-record discussion was had.)
THE VIDEOGRAPHER: We're back on the record.

The time is 1:54 p.m.

BY MR. RUIZ:

Q So as it stands now, the determination of which
of these products will be brought to market and under
which of these marks that you have applied for, will be
left for a later date; correct?

A Until this is concluded, correct.

Q Have you opened any bank accounts related to
these marks or the goods that are identified in the
applications that are the subject of this proceeding?

A No.

e) Apart from the documents that we've marked for
identification that were produced on your behalf in this
proceeding, again, it's Al through A138, do you have any
other documents that relate to either the marks or the
products that are identified in the applications that
are the subject of this proceeding?

A Can you ask the question again, I'm sorry?

Q Yeah.

Apart from those documents that are in that

exhibit that have been produced on your behalf in this

 

 

 

Veritext Legal Solutions
800-726-7007 305-376-8800
